TENTH AMENDMENT TO LOAN AGREEMENT

AND FOURTH AMENDMENT TO FORBEARANCE AGREEMENT

 

THJS TENTH AMENDMENT TO LOAN AGREEMENT AND FOURTH AMENDMENT TO

FORBEARANCE AGEEMENT is entered into as of November 7, 2018 (the "Tenth
Amendment to Loan Agreement, “or this "Amendment"), between FIELDPOINT PETROLEUM
CORPORATION, a Colorado corporation ("Borrower") and CITIBANK, N.A., a national
banking association ("Lender'').

 

image1.png [fieldpoint10ez21.jpg] 

A.Borrower and Lender are parties to the Existing Credit Agreement (refer to
Section 1 for terms not defined in the body of this Amendment), including the
Existing Forbearance Agreement defined below with respect to certain Specified
Defaults. 

 

B.Borrower has requested certain amendments to the Existing Credit Agreement and
the terms of the Forbearance Agreement. Subject to the terms and conditions
herein, the Lender has agreed to such amendments, to be effective as of the
Effective Date (unless otherwise expressly provided herein). 

 

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

I. Same Terms. All terms used herein which are defined in the Existing Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides. In addition, (i) all references in the
Loan Documents to the "Agreement" shall mean the Existing Credit Agreement, as
amended by this Amendment. as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the "Loan Documents"
shall mean the Loan Documents, as amended by the Modification Papers. In
addition, the following terms have the meanings set forth below:

 

"Effective Date" means the date on which the conditions specified in Section 7
below are satisfied (or waived in writing by Lender).

 

"Existing Credit Agreement" means, collectively, that certain Loan and Security
Agreement dated as of October 18, 2006, between Borrower and Lender, as amended
by a First Amendment to Loan and Security Agreement dated May 29, 2009, a Second
Amendment to Loan and Security Agreement dated August 12, 2009, a Third
Amendment to Loan and Security Agreement dated November 10, 2009, a Fourth
Amendment to Loan and Security Agreement dated October 17. 2011 and a Fifth
Amendment to Loan and Security Agreement dated March 19, 2014, a Sixth Amendment
to Loan Agreement and Forbearance Agreement dated September 30, 2016, a Seventh
Amendment to Loan Agreement and First Amendment to Forbearance Agreement dated
December 29, 2017, an Eighth Amendment to Loan Agreement and Second Amendment to
Forbearance Agreement dated March 30, 2018, and a Ninth Amendment to Loan
Agreement and Third Amendment to Forbearance Agreement dated July 25, 2018.

 

"Existing Forbearance Agreement" means a Sixth Amendment to Loan Agreement and
Forbearance Agreement dated September 30, 2016 between Borrower and Lender, as
amended by a Seventh Amendment to Loan Agreement and First Amendment to
Forbearance Agreement dated December 29, 2017, an Eighth Amendment to Loan
Agreement and Second Amendment to Forbearance Agreement dated March 30, 2018,
and a Ninth Amendment to Loan Agreement and Third Amendment to Forbearance
Agreement dated July 25, 2018.

 

 

TENTH AMENDMENT TO LOAN AGREEMENT AND FOURTH AMENDMENT TO FORBEARANCE AGREEMENT
- Page 1

--------------------------------------------------------------------------------



"Modification Papers" means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.

 

"Specified Defaults" shall mean. collectively. Specified Defaults, as defined in
the Existing Forbearance Agreement, and the failure by Borrower to make any
payments due solely as a result of the occurrence of the Maturity Date as it
existed prior to giving effect to this Amendment.

 

2.Amendments to Existing Credit Agreement. On the Effective Date. the Existing
Credit Agreement shall be deemed to be amended as follows: 

 

(a)Section 1.51 of the Existing Credit Agreement shall be amended to read in its
entirety as follows: 

 

"I .51 Maturity Date shall mean. unless the Note is sooner accelerated pursuant
to Section 10.2 hereof. March 31, 2019."

 

3.Amendments to Existing Forbearance Agreement. On the Effective Date. the
parties agree that (x) with respect to Lender’s agreement to forbear, the terms
of Sections 3, 4, 5, 6, 8 and 13 of the Existing Forbearance Agreement shall
continue in full force and effect and be ratified by the parties hereto, subject
to the amendments thereto set forth in this section, and (y) the Existing
Forbearance Agreement shall be deemed to be amended as follows: 

 

(a)The introductory paragraph of Section 4 of the Existing Forbearance Agreement
shall be amended to read in its entirety as follows: 

 

"4. Forbearance. Unless the Forbearance Period (as defined below) is sooner
terminated as provided in Section 5. Lender hereby agrees to forbear from the
exercise of any of its rights and remedies under the Existing Credit Agreement
and the other Loan Documents in connection with the Specified Defaults and the
Specified Anticipated Defaults for a period beginning as of the Effective Date
and continuing through and including March 31, 2019 (the "Forbearance Period")."

 

(b)Section 5A(i) of the Existing Forbearance Agreement shall be amended to read
in its entirety as follows:" 

 

"(i)End of Forbearance Period. March 3I, 2019;" 

 

(c)Section 8 of the Existing Forbearance Agreement shall be amended to replace
the reference to "September 30, 2018"therein with a reference to "March 31,
2019". 

 

(d)Section 13 of the Existing Forbearance Agreement shall be amended to replace
each reference to "September 30, 2018" therein with a reference to "March 31.
2019". 

 

4.Confirmation   of   Revolving   Credit   Borrowing   Base.    The parties
agree that the Revolving Credit Borrowing Base remains $2.585.132.29 until next
redetermined as provided in Article III of the Loan Agreement. 

 

5.Agreement   with   Respect   to   Certain   Properties.    The parties hereby
agree and acknowledge that: 

 

 

 

 

TENTH AMENDMENTTO LOAN AGREEMENT AND FOURTH AMENDMENT TOFORBEARANCE
AGREEMENT-Page 2

--------------------------------------------------------------------------------



(a)upon receipt by Borrower of any additional interests in oil and gas
properties during the Forbearance Period, Borrower will promptly provide Lender
with adequate legal descriptions and properly executed and notarized Mortgages
in form and substance satisfactory to Lender for filing such that Lender shall
have a first-priority lien on any such acquired properties; and · 

 

{b) Section 7.7 of the Existing Credit Agreement prohibits the sale or other
disposition of oil and gas properties, but to the extent that any sale or
disposition may be approved by Lender in its sole discretion during the
Forbearance Period, any net proceeds of such disposition that are applied to the
payment of the Indebtedness shall result in an automatic reduction of the
Borrowing Base by the amount of such payment.

 

6.No Waiver. This Amendment shall not be construed as a consent to or waiver of
the Specified Defaults or the Specified Anticipated Defaults or any other
Default or Event of Default which may now exist or hereafter occur or any
violation of any term, covenant or provision of the Existing Credit Agreement or
any other Loan Document. All rights and remedies of Lender are hereby expressly
reserved with respect to the Specified Defaults and the Specified Anticipated
Defaults any other Default or Event of Default which may now exist or hereafter
occur. This Amendment does not affect or diminish the right of Lender to require
strict performance by Borrower of each provision of any Loan Document to which
such Person is a party, except as expressly provided herein. All terms and
provisions of and all rights and remedies of Lender under the Loan Documents
·shall continue in full force and effect and are hereby confirmed and ratified
in all respects. 

 

7.Conditions Precedent to Effective Date. The obligations, agreements and
waivers of Lender as set forth in this Amendment are subject to the satisfaction
(in the opinion of Lender), unless waived in writing by Lender, of each of the
following conditions (and upon such satisfaction, this Amendment shall be deemed
to be effective as of the Effective Date): 

 

A.Tenth Amendment to Loan Agreement. Borrower shall have delivered to Lender
duly executed counterparts of this Amendment. 

 

B.Fees and Expenses. Lender shall have received payment of the fees and expenses
of Lender's counsel invoiced on or before the Effective Date. 

 

C.Representations and Warranties. All representations and warranties contained
herein or in the other Modification Papers or the documents referred to therein
or otherwise made in writing in connection herewith or therewith shall be true
and correct in all material respects with the same force and effect as though
such representations and warranties have been made on and as of the Effective
Date. 

 

8.Certain Representations. Borrower represents and warrants that, as of the date
of this Amendment: (a) Borrower has full power and authority to execute the
Modification Papers to which it is a party and the Modification Papers executed
by Borrower constitute the legal, valid and binding obligation of Borrower
enforceable in accordance with their terms, except as enforceability may be
limited by general principles of equity and applicable bankruptcy, insolvency,
reorganization , moratorium, and other similar laws affecting the enforcement of
creditors' rights generally; and (b) no authorization, approval, consent or
other action by, notice to, or filing with, any governmental authority or other
person is required for the execution, delivery and performance by Borrower of
the Modification Papers. In addition, Borrower represents that after giving
effect to this Amendment and subject to the matters disclosed in the Specified
Defaults and the Specified Anticipated Defaults, all representations and
warranties contained in the Existing Credit Agreement and the other Loan
Documents are true and correct 

 

TENTH AMENDMENT TO LOAN AGREEMENT AND FOURTH AMENDMENT TO FORBEARANCE AGREEMENT
-Page 3

--------------------------------------------------------------------------------



in all material respects on and as of the date of this Amendment as if made on
and as of such date except as otherwise disclosed in writing by Borrower to
Lender or disclosed in Borrower's publicly filed disclosures with the SEC to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date.

 

9.No Further Amendments. Except as previously amended in writing or as amended
hereby, the Existing Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties. 

 

10.Release. Borrower represents and warrants that as of the date of this
Amendment, there are no claims or offsets or defenses or counterclaims to
Borrower's obligations under the Loan Documents, and in accordance therewith
Borrower: 

 

(a)waives any and all such claims, offsets, defenses or counterclaims, whether
known or unknown, arising under the Loan Documents prior to the Effective Date;
and 

 

(b)releases and discharges Lender and its officers, directors, employees,
agents, shareholders, affiliates and attorneys (the "Released Parties") from any
and all obligations, indebtedness, liabilities, claims, rights, causes of action
or other demands whatsoever, whether known or unknown, suspected or unsuspected,
in Jaw or equity, which Borrower ever had, now has or claims to have or may have
against any Released Party arising prior to the date of this Amendment and from
or in connection with the Loan Documents or the transactions contemplated
thereby, except those resulting from the gross negligence or willful misconduct
of the Released Party. 

 

11.Limitation on Agreements. The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Existing Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Lender now has or may have in the future under or in connection with the
Existing Credit Agreement and the Loan Documents, each as amended hereby, or any
of the other documents referred to herein or therein. The Modification Papers
shall constitute Loan Documents for all purposes. 

 

12.Confirmation of Security. Borrower hereby confirms and agrees that all of the
deeds of trust, security agreements and other security instruments which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Existing Credit Agreement as modified by this
Amendment. 

 

I 3.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which constitute one instrument. In making proof of this
Amendment, it shall not be necessary to produce or account for more than one
counterpart thereof signed by each of the parties hereto.

 

14.Incorporation of Certain Provisions by Reference. The provisions of Section
11.5 of the Existing Credit Agreement captioned "GOVERNING LAW'', Section 11.6
of the Existing Credit Agreement captioned ••SUBMISSION TO JURISDICTION" and
Section 1 1.18 of the Existing Credit Agreement captioned "WAIVER OF JURY TRIAL"
are incorporated herein by reference for all purposes. 

 

 

 

TENTH AMENDMENT TO LOAN AGREEMENT AND FOURTH AMENDMENT TO FORBEARANCE AGREEMENT
-Page 4

--------------------------------------------------------------------------------



15.Entirety, Etc. This Amendment and all of the other Loan Documents embody the
entire agreement between the parties. THIS AMENDMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. 

 

 

[This space is left intentionally blank. Signature pages follow.]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENTH AMENDMENT TO LOAN AGREEMENT AND FOURTH AMENDMENT TO FORBEARANCE AGREEMENT
-Page 5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

 

BORROWER:

 

FIELDPOINT PETROLEUM CORPORATION

 

 

By:  /s/ Phil Roberson 

Name:   Phil Roberson 

Title:President 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENTH AMENDMENT TO LOAN AGREEMENT AND FOURTH AMENDMENT TO FORBEARANCE AGREEMENT
-Signature Page

--------------------------------------------------------------------------------



 

 

LENDER:

 

CITIBANK, N.A. 

 

 

By:  /s/ Harry Vlandis

Name:  Harry Vlandis

Title: Attorney In Fact, Citibank, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENTH AMENDMENTTOLOAN AGREEMENT AND FOURTH AMENDMENTTOFORBEARANCE

AGREEMENT-Signature Page